DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 9/19/2022 have been filed. Claims 1-2, 5-6, 10 and 21-31 are pending in this application. 
Response to Arguments
Applicant's arguments filed 9/19/2022 have been fully considered but they are not persuasive.
 Applicant argues on Pages 6-7 of the Remarks that Radney (US 7,296,575) does not disclose or teach the limitation of “wherein one or more of the top strap, the rear strap and the at least one front strap are provided in a range of sizes”, as claim 1 recites. The Examiner respectfully disagrees, noting that the definition of the term “to provide” according to Merriam Webster simply means “to make available”. Radney’s disclosure indicates that the headgear straps may be available in a variety of sizes, as Col. 6 lines 62-67 states “the straps connected to headgear 30 can be formed from a variety of materials, or combination of materials, and can have a variety of shapes, sizes, mechanical properties and configurations”. Therefore, Radney’s disclosure does indeed teach the limitation of providing headgear straps in a range of sizes, as the claim recites. The Examiner also notes that the argument presented on Page 6 stating that Radney’s disclosure is not the same as “allowing the user to select the desired size from the range of sizes” is moot, as the action of allowing a user to select a specifically sized strap from a range of sizes is not positively recited in any claim, therefore is not required. 
The same argument was presented in regards to the rejections of claims 2 and 10 on Pages 7-8 of the Remarks, with Applicant again stating that no reference discloses or teaches the limitation of “wherein one or more of the top strap, the rear strap and the at least one front strap are provided in a range of sizes”. The Examiner respectfully disagrees, as the primary reference of Radney does disclose the straps being available to the user in a range of sizes, as discussed previously. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5-6, and 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Radney (US 7,296,575) in view of Ziv et al. (US 2011/0197893). 
Regarding claim 1, Radney discloses a headgear assembly (headgear assembly 68, Figure 4) comprising: an interchangeable hub (first and second ear loops 70 and 72, ear loops are selectively detachable, Col. 8 lines 1-2, therefore capable of being interchanged), that is substantially rigid (ear loop being rigid or semi-rigid, Col. 5 lines 51-48); a plurality of straps comprising a top strap (top strap 62a, Figure 4), a rear strap (rear strap 38’, Figure 4) and at least one front strap (front strap 62b, Figure 4); wherein the interchangeable hub comprises a first connection point for the top strap (ear loop 70 comprises connection point indicated at 54a for connecting the top strap 62a, Figure 4), a second connection point for the rear strap (ear loop 70 comprises connection point indicated as 74 for connecting rear strap 38’, Figure 4), and a third connection point for the at least one front strap (ear loop 70 comprises connection point indicated as 54b for connecting front strap 62b, Figure 4), the interchangeable hub configured to define an angle of each pair of the plurality of straps relative to one another (as dictated by the relative positions of 62a, 62b and 38’ to one another, as maintained by 70, it is noted that 70 dictates the position of 38’ with respect to 72 and the positions of 62a and 62b relative to mask 36 thus defining their relative angles by fixing one of two fixed ends of each of each of 62a, 62b and 38’), wherein the interchangeable hub is configured to determine a size of the headgear assembly (by being interposed between 70, 62a and 62b thereby determining the length about the head of the user) by a spacing of the straps relative to one another (see spacing of straps relative to each other as shown in Figure 4); and wherein one or more of the top strap, the rear strap and the at least one front strap are provided in a range of strap sizes (the straps connected to headgear 30 can be formed from a variety of materials, or combination of materials, and can have a variety of shapes, sizes, mechanical properties, and configurations, Col. 6 lines 62-67; therefore, the straps of Radney’s device are capable of being provided to the user in a variety of sizes). 
Radney is silent on the plurality of straps being inelastic. 
However, Ziv teaches a headgear assembly (Figure 1 and Abstract) comprising a plurality of inelastic straps (straps 16 and 17 may be inelastic, Paragraph 0015 and Figure 1). 
Therefore, it would have been obvious at the time of invention to modify Radney’s device by making the straps be inelastic, as taught by Ziv, as providing inelastic straps to a headgear assembly may provide additional stability and integrity to the headgear device. 
Regarding claim 2, Radney further discloses a plurality of interchangeable hubs (first and second ear loops 70 and 72, Figure 4; ear loops are selectively detachable, Col. 8 lines 1-2, therefore capable of being interchanged) provided in a range of hub sizes (ear loops can have a variety of shapes, sizes and configurations, Col.5 lines 30-31), each of the interchangeable hubs comprising a first connection point for the top strap (connection point 54a to connect strap 62a, Figure 4), a second connection point for the rear strap (connection point 74 to connect strap 38’, Figure 4), and a third connection point for the at least one front strap (connection point 54b to connect strap 62b, Figure 4). 
Regarding claim 5, Radney further discloses wherein the plurality of straps provided in the range of sizes can be used interchangeably as the top strap, the rear strap or the front strap when assembled (top strap 62a and front strap 62b both use the same connecting configuration to ear loops 70 and 72, Figure 4 Col.6 lines 45-50; therefore capable of being interchanged when being assembled). 
	Regarding claim 6, Radney further discloses a push fit connection between the interchangeable hub and each of the plurality of straps (straps attached to ear loops 70 and 72 via a snap configuration, Figure 4 and Col. 7 lines 4-10; snaps being a push-fit connection). 
	Regarding claim 21, Radney further discloses wherein the top strap (top strap 62a, Figure 4) is configured to extend over a top of a user's head in use (see Figure 2 in which strap 62a extends over a top frontal portion of a user’s head while being worn). 
	Regarding claim 22, Radney further discloses wherein the top strap (top strap 62a, Figure 4) comprises a first top strap connector element (strap 62a comprises a suitable connecting element to attach to the mountings provided on ear loops 70 and 72, Col. 5 lines 25-29 and Figure 4) and the rear strap (rear strap 38’, Figure 4) comprises a first rear strap connector element (rear strap 38’ comprises a rotatable attachment 74 to attach to ear loops 70 and 72, Col. 7 lines 44-45 and Figure 4), the first top strap connector element configured to connect to the interchangeable hub and the first rear strap connector element configured to connect to the interchangeable hub (see Figure 4 showing top strap 62a and rear strap 38’ both connected to ear loop 70 via their respective connecting elements). 
	Regarding claim 23, Radney further discloses wherein the first top strap connector element is configured to connect to the first connection point of the interchangeable hub (strap 62a comprising suitable connecting element is connected to ear loop 70 via connection point 54a, Figure 4 and Col. 5 lines 25-29) and the first rear strap connector element is configured to connect to the second connection point of the interchangeable hub (rear strap 38’ comprising rotatable attachment 74 is connected to ear loop 70 at a second connection point, Figure 4). 
	Regarding claim 24, Radney further discloses wherein the top strap (strap 62a, Figure 4) comprises a second top strap connector element (see Figure 4 showing strap 62a also having a connection to the other ear loop 72, therefore the top strap 62a has both a first and second connector element), the first top strap connector element and the second top strap connector element being the same (see Figure 4 showing the left and right connecting element of strap 62a being of the same type of connection; i.e. a snap configuration as described in Col. 7 lines 4-10). 
	Regarding claim 25, Radney further discloses wherein the top strap (strap 62a, Figure 4) comprises a second top strap connector element (see Figure 4 showing strap 62a also having a connection to the other ear loop 72, therefore the top strap 62a has both a first and second connector element), the first top strap connector element and the second top strap connector element being different from each other (left sided connecting element of strap 62a is configured for left ear loop 72, while the other right-sided connecting element of strap 62a is configured for the right ear loop 70, Figure 4; therefore the connecting elements of strap 62a are different in that they are configured for different sides of the headgear assembly). 
	Regarding claim 26, Radney further discloses wherein the rear strap (rear strap 38’, Figure 4) comprises a second rear strap connector element (rear strap 38’ comprises two rotatable attachments 74 and 46, Figure 4; therefore comprises a first and second connecting element), the first rear strap connector element and the second rear strap connector element being the same (rotatable attachments 74 and 76 of rear strap 38’ are both of snap configurations, Figure 4; therefore the same in regards to the type of connection). 
	Regarding claim 27, Radney further discloses wherein the rear strap comprises a second rear strap connector element (rear strap 38’ comprises two rotatable attachments 74 and 46, Figure 4; therefore comprises a first and second connecting element), the first rear strap connector element and the second rear strap connector element being different from each other (rotatable attachments 74 and 46 are located at two different locations along rear strap 38’, Figure 4; therefore are different in regards to their positions).
	Regarding claim 28, Radney further discloses wherein the first top strap connector element (strap 62a comprises a suitable connecting element to attach to the mountings provided on ear loops 70 and 72, Col. 5 lines 25-29) and the first rear strap connector element (rotatable attachment 74 of rear strap 38’, Figure 4) are interchangeable (straps can be detached and reattached from headgear via the snap-fit connecting configuration, Figure 4 and Col. 7 lines 6-10; therefore interchangeable). 
	Regarding claim 29, Radney further discloses wherein the first top strap connector element and the first rear strap connector element are not interchangeable (attachment points for top strap 62a and rear strap 38’ can be fixed; Col. 7 lines 1-5; therefore Radney also teaches a non-interchangeable connection). 
	Regarding claim 30, Radney further discloses wherein the first top strap connector element is configured to connect to the first connection point for the top strap (top strap 62a is connected to the first connection point 54a of ear loop 70, Figure 4) but not the second connection point for the rear strap (attachment points for top strap 62a and rear strap 38’ can be fixed; Col. 7 lines 1-5; therefore top strap connecting element connects only to the first connection point 54a and not the second connection point 76 of rear strap 38’). 
	Regarding claim 31, Radney further discloses wherein the first rear strap connector element is configured to connect to the second connection point for the rear strap (first rear strap connector element 74 of strap 38’ connected to the second connection point of ear loop 70, Figure 4) but not the first connection point for the top strap (attachment points for top strap 62a and rear strap 38’ can be fixed; Col. 7 lines 1-5; therefore rear strap 38’ connection point connects only to the second connecting portion 74 of ear loop 70 and not the first connection point 54a of the top strap 62a).
	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Radney and Ziv as applied to claim 1 above, and further in view of Blaszczykiewicz et al. (US 2010/0000544) and Brambilla et al. (US 2009/0107508). 
	  Regarding claim 10, Radney in view of Ziv teach the headgear assembly of claim 1, but is silent on at least one of the plurality of inelastic straps are injection-molded inside a fabric sleeve. 
	However, Brambilla teaches a headgear assembly (Abstract) in which at least one strap is made from injection molding (top strap 56 may be formed by injection molding, Paragraph 0060 and Figure 6B). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filling date of the claimed invention to have modified the straps of Radney to be formed by injection molding for the purpose of achieving straps as called for by Radney by way of a known suitable process in the art of respiratory headgear and by way of a process capable of net-shape or near-net-shape manufacture thus with minimal waste material.  It’s also noted that the limitation, “injection-molded” constitutes product-by-process limitation. As set forth by MPEP 2113, Section I, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 111 F.2d 695,698. 227 USPQ 964. 966).
	Additionally, Blaszczykiewicz teaches forming strap (as per Paragraph 49) of plastic (Figure 2, 210 as per Paragraphs 43 and 44) inside a fabric sleeve (see 212 and 206 in Fig. 2 and Paragraph 43) for headgear of a respiratory interface (as per Paragraph 49). Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the straps of Radney to be inside a fabric sleeve as taught by Blaszczykiewicz for the purpose of providing headgear fabric and devices fabricated of materials that exhibit comfort to the wearer (see Paragraph 42).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B LEDERER whose telephone number is 571-272-7274. The examiner can normally be reached on Monday - Friday, 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571)-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH B LEDERER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VICTORIA MURPHY/Primary Examiner, Art Unit 3785